Citation Nr: 1600179	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-22 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a metastatic carcinoid tumor with mass in the mesenteric area, to include as due to ionizing radiation exposure.

(The Veteran's claims of service connection for headaches and for a disability manifested by dizziness and entitlement to an initial rating greater than 10 percent for left knee meniscus tear with chondromalacia are the subject of a separate Board decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 2005 and additional unverified service in the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied, in pertinent part, the Veteran's claim of service connection for a metastatic carcinoid tumor with mass in the mesenteric area (which was characterized as carcinoid tumor abdominal mass (now claimed as neuroendocrine carcinoma of the mid gut and bulky regional metastatic disease in the mesentery), to include as due to ionizing radiation exposure.  The Veteran disagreed with this decision in May 2012.  He perfected a timely appeal in August 2013.  A Travel Board hearing was held at the RO in October 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In a March 2014 administrative decision, the RO granted a claim of entitlement to retroactive VA disability compensation for the periods from August 1, 2007, to November 30, 2012, and from April 1, 2013, to June 30, 2013.  The Veteran disagreed with this decision in April 2014, seeking retroactive VA disability compensation for the period from December 1, 2012, to March 31, 2013.  Having reviewed the record evidence, the issues have been recharacterized as stated on the title page of this decision.

The Board notes that, because the Veteran's appeal involves a claim based on in-service ionizing radiation exposure, and because VA has conferred jurisdiction in all appeals where at least 1 claim involves ionizing radiation exposure on the RO in Jackson, Mississippi, that facility has jurisdiction in this appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred a metastatic carcinoid tumor during active service.  He specifically contends that in-service exposure to ionizing radiation from all types of radar equipment during his 18 years working on avionics in the U.S. Air Force caused or aggravated (permanently worsened) his tumor.  He also contends that he is entitled to retroactive VA disability compensation from December 1, 2012, to March 31, 2013.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for a metastatic carcinoid tumor, to include as due to ionizing radiation exposure, it appears that not all of the development required for claims involving in-service ionizing radiation exposure has occurred in this case.  See 38 C.F.R. § 3.311 (2015).  The Board acknowledges that the RO properly requested the Veteran's radiation dose information from the relevant service department (in this case, the U.S. Air Force).  The U.S. Air Force responded in July 2010 that there was "no internal or external radiation exposure data for this Veteran" and "[no] evidence of duties that would have involved working directly with nuclear weapons systems or components.  As such, no [radiation] dose was given for the Veteran."  Unfortunately, following the U.S. Air Force response, it appears that the RO stopped developing this claim.

The Board notes in this regard that § 3.311 provides that, after the RO obtains records concerning the Veteran's alleged in-service radiation exposure (as occurred in this case), "All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies."  See 38 C.F.R. § 3.311(a)(2)(iii) (2015) (emphasis added).  In other words, even though the U.S. Air Force concluded in July 2010 that no radiation dose could be provided for the Veteran, the RO did not have discretion to stop developing the claim.  There also is no indication in the claims file that the RO made any determination as to whether the Veteran's claim needed additional review by the Undersecretary for Benefits.  

Having reviewed the record evidence, the Board finds that there is insufficient evidence to adjudicate the claim of service connection for a metastatic carcinoid tumor with mass in the mesenteric area, to include as due to ionizing radiation exposure.  Thus, the Board finds that, on remand, the RO should forward the records of the Veteran's alleged in-service radiation exposure to the Under Secretary for Health for preparation of a dose estimate.  Once the Undersecretary for Health provides a radiation dose estimate for the Veteran, then the RO must determine whether this claim should be sent to the Undersecretary for Benefits for additional review.  See generally 38 C.F.R. §§ 3.311(a)(2)(iii), (b), and (c).

Accordingly, the case is REMANDED for the following action:

1.  Forward all records regarding the Veteran's claimed in-service radiation exposure to the Under Secretary for Health for preparation of a radiation dose estimate.  A copy of any letter sent to the Undersecretary for Health requesting a radiation dose estimate for the Veteran, and any reply, should be included in the claims file.

2.  After the Undersecretary for Health responds with a radiation dose estimate for the Veteran, the RO should review that estimate and determine whether any additional development of this claim is required, to include whether it should be sent to the Undersecretary for Benefits.  A copy of any determination that additional development is required, to include any letter sent to the Undersecretary for Benefits requesting additional review of this claim, should be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

